UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 22, 2016 AEHR TEST SYSTEMS (Exact name of registrant as specified in its charter) California 000-22893 94-2424084 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) FREMONT, CA 94539 (Address of principal executive offices, including zip code) 510-623-9400 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement . On August 22, 2016, Aehr Test Systems (the “Company”) entered into an Amendment to the Aehr Test Systems Convertible Note Purchase and Credit Facility Agreement and 9.0% Notes (the “Amendment”) with QVT Fund LP and Quintessence Fund L.P. (the “Purchasers”) which amends the Convertible Note Purchase Agreement and Credit Facility Agreement dated as of April 10, 2015 with Purchasers and each of the 9.0% Convertible Secured Notes Due 2017 issued or issuable thereunder (the “Notes”). Pursuant to the Amendment, the maturity date of the Notes was extended from April 10, 2017 to April 10, 2019, and the conversion price of the Notes was reduced from $2.65 per share to $2.30 per share. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the full text of the Amendment, a copy of which is attached hereto as Exhibit 10.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Amendment to the Aehr Test Systems Convertible Note Purchase and Credit Facility Agreement and 9.0% Notes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEHR TEST SYSTEMS By: /s/ KENNETH B. SPINK Kenneth B. Spink
